       6:18-cr-00575-BHH        Date Filed 03/26/19       Entry Number 51         Page 1 of 3




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH CAROLINA
                                  GREENVILLE DIVISION


 UNITED STATES OF AMERICA                  )               CR NO. 6:18-cr-575-BHH
                                           )
 vs.                                       )                     SENTENCING
                                           )                    MEMORANDUM
 MICHAEL BRUCE MESSER, JR.                 )



       Michael Bruce Messer, Jr. (“Messer”) is currently scheduled for a sentencing hearing on

April 9, 2019. The Government has filed a Motion for Upward Departure. Though counsel,

Messer is asking the court to deny the Government’s request for an upward departure.

                         History and Characteristics of the Defendant

       Michael Messer, Jr. is 51 years old. He was born in Greenville, South Carolina and his

parents divorced when he was one-year-old. Messer was raised by his mother and stepfather. As

a child he was physically and sexually abused, but did not receive any treatment. The highlight

of his childhood were the weekends and summers he was able to spend with his grandparents.

       Following his graduation from Carolina High School in 1985, Messer lived with his

grandparents to care for his ailing grandfather. After his grandfather’s passing, Messer returned

to his mom and stepfather’s home. His stepfather ordered him to leave the home and Messer

complied. He lived briefly in Atlanta, Georgia, but has resided in Greenville for the last twenty-

five years.

       Messer describes his current health as “fair.” Prior to his arrest for the instant offense, he

was being treated for acid reflux, diabetes, high blood pressure, neuropathy, asthma, allergies,

and heart issues. He was evaluated by the Federal Bureau of Prisons, Federal Medical Center in

                                                  1
      6:18-cr-00575-BHH          Date Filed 03/26/19       Entry Number 51         Page 2 of 3




Lexington, Kentucky, and was found to not currently be suffering from a mental disease or

defect that would render him mentally incompetent to understand or properly assist in his

defense. Messer is still grieving the passing of his mother in April 2017.

       While the Government makes much of Messer’s prior criminal history, his criminal

history category is III. This reflects that much of his history is too old to be counted. Prior to his

arrest on the instant offense, he was last arrested and convicted in 2012.

                                             Argument

       What the Government states is a history of involvement with extremist organizations,

Messer views as curiosity. In fact, it makes little sense that an individual would change ideology

from white supremacy to being a supporter of ISIS. The Government request for an upward

departure is based on communications on Facebook as well as ISIS videos, books, a flag and

images including prominent jihadists found in Messer’s home. The Government also relies on

books viewed on Amazon, but not purchased. Messer believes this activity does not rise to the

level of “terrorism related activities” and that based on the factors set forth in 18 U.S.C. §

3553(a) an upward departure is not warranted in this case.

                                             Conclusion

       Messer asks that the Court decline to grant the Government’s motion for upward

departure based on this sentencing memo and additional information that will be provided at

sentencing.




                                                   2
      6:18-cr-00575-BHH      Date Filed 03/26/19   Entry Number 51       Page 3 of 3




                                               Respectfully submitted,

                                               Attorney for the Defendant

                                               s/ Lora Blanchard
                                               Lora Collins Blanchard, Fed. Id. # 9677
                                               Assistant Federal Public Defender
                                               75 Beattie Place, Suite 950
                                               Greenville, South Carolina 29601

March 26, 2019
Greenville, South Carolina




                                           3
